Case: 20-50932     Document: 00515860528         Page: 1     Date Filed: 05/13/2021

                                    REVISED


              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit


                                  No. 20-50932
                                                                           FILED
                                                                        May 6, 2021
                                Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adrian Nicolas Mendoza-Valles,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-139-1


   Before Clement, Higginson, and Engelhardt.
   Per Curiam:*
          Adrian Nicolas Mendoza-Valles appeals his guilty plea conviction for
   illegal reentry into the United States after a prior removal, which followed
   the denial of his motion to dismiss the indictment. See 8 U.S.C. § 1326.
   Mendoza-Valles contends, citing Pereira v. Sessions, 138 S. Ct. 2105 (2018),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50932      Document: 00515860528           Page: 2   Date Filed: 05/13/2021




                                     No. 20-50932


   that his prior removal does not satisfy the removal element of § 1326 because
   the notice to appear underlying that removal did not provide the date and
   time of the removal hearing.
          In United States v. Pedroza-Rocha, 933 F.3d 490, 498 (5th Cir. 2019),
   cert. denied, 140 S. Ct. 2769 (2020), we held that the defendant could not
   collaterally attack the notice to appear without first exhausting administrative
   remedies. Conceding that Pedroza-Rocha forecloses his claim, Mendoza-
   Valles raises it to preserve it for further review.
          The Government has filed an unopposed motion for summary
   affirmance, which is proper if “the position of one of the parties is clearly
   right as a matter of law so that there can be no substantial question as to the
   outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969). Because Mendoza-Valles correctly concedes that his claim
   is foreclosed by Pedroza-Rocha, the motion for summary affirmance is
   GRANTED and the Government’s alternative motion for an extension of
   time to file a brief is DENIED AS MOOT. The judgment of the district
   court is AFFIRMED.




                                           2